Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 19-21, 27, 28, and 33, drawn to:
A grinding head apparatus (claims 19-21, 27) for use with a floor grinding machine.
A combination (claim 28) of a floor grinding machine and all the features of the subcombination of the grinding head apparatus of claims 19, 20, 21, or 27. 
A process (claim 33), wherein the grinding head apparatus of Group 1 is designed for carrying out said process. 
Group 2, claim(s) 22-26, 28, and 34-36 drawn to:
claims 22-26) for use with a floor grinding machine. 
A combination (claim 28) of a floor grinding machine and all the features of the subcombination of the grinding head apparatus of claims 22, 23, 24, 25, or 26. 
A process (claims 34-36), wherein the grinding head apparatus of Group 2 is designed for carrying out said process.  
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a grinding head apparatus having a casing and at least one belt pulley, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anderson (US 7563156).  Anderson discloses a floor grinding machine (Col. 1, lines 33-39) comprising a grinder (10), a housing (20), and a pulley (pulley 74; Col. 3, lines 60-67; see also Col. 4, lines 19-29); please refer to Figures 1, 2, 4, and 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                      

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723